DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 3 - 8, 10, 11, 13, 14, 16 – 21 are amended; Claims 9, 15 are cancelled; Claims 22, 23 are added.  Claims 1 – 8, 10 – 14, 16 - 23 are currently pending and subject to examination.

Response to Arguments
In light of the amendments to the claims to remedy the non-statutory subject matter in claims 14 – 18, the rejection under 35 U.S.C. 101 applied to claims 14 – 18 is hereby withdrawn.
Applicant’s arguments with respect to the art rejection applied to claim(s) 1 – 21 in the remarks dated 11/16/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 8, 10 – 14, 16 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20180242277 A1) in view of Larsson et al. (US 20140211750 A1). 

et al. discloses an apparatus (Liu et al., FIG. 8, apparatus 800) comprising: at least one processor (Liu et al., FIG. 7, processor 742) configured to cause a base station (Liu et al., FIG. 7, access point/base station 110 in accordance with FIG. 8) to: 
encode an enhanced physical downlink control channel (ePDCCH) (Liu et al., [0044] Paging Occasion (PO) subframes carrying one or more paging messages may be scheduled by the ePDCCH within a Paging Occasion Window (POW)) for transmission to a User Equipment (UE) (Liu et al., FIG. 2, access terminal 120) in a sub-frame in first physical resource blocks (PRBs) (Liu et al., [0053] each ePDCCH (ePDCCH, common ePDCCH, paging ePDCCH, etc.) may be transmitted on a first set of PRBs), wherein the ePDCCH indicates: 
a transmission of a physical downlink shared channel (PDSCH) (Liu et al., [0046] the paging message for each paged UE in the paging group is carried on the same payload of the PDSCH which may repeat over Nrep repetitions in the POW, in accordance with [0049] the access point  transmits a paging ePDCCH, 425, and then transmits a number of paging PDSCH repetitions, based on Nrep as indicated in the paging ePDCCH) in accordance with a wideband coverage enhancement (WCE) (Liu et al., [0048] the paging ePDCCH is included within an extended portion of the extended POW, extended from a legacy POW used by one or more legacy UEs, while one or more paging PDSCH repetitions are permitted to occur outside of the extended POW), and 
second PRBs to be used for the transmission of the PDSCH (Liu et al., [0046] each ePDCCH is split from an associated PDSCH in terms of frequency, with each ePDCCH being transmitted on a first set of PRBs while a PDSCH is transmitted on a second set of PRBs in the same subframe); 
encode the ePDCCH to include information related to paging of the UE (Liu et al., [0050] in FIG. 4A, the subframe 405B includes both a common ePDCCH and a PDSCH on separate PRBs, and subframe 425B includes both a paging ePDCCH and a PDSCH on separate PRB), wherein the ePDCCH is scrambled by a paging radio network temporary identifier (P-RNTI) (Liu et al., [0045] the paging ePDCCH may be scrambled using the P-RNTI to function as a paging signal for paging messaging); 
encode the PDSCH for transmission to the UE (Liu et al., [0052] the access point repetitively transmits the set of paging messages over a plurality of PDSCH subframes in accordance with the paging ePDCCH); and configure transceiver circuitry to transmit the PDSCH in a plurality of subframes (Liu et al., [0057] the paging ePDCCH is sent within a respective POW, so separating the 0th and 1st POWs ensures that the paging ePDCCHs for paging groups #0 and #1 will not collide), 
wherein transmission of the PDSCH is repeated in each subframe of the plurality of sub- frames in the second PRBs as part of the WCE (Liu et al., [0058] each ePDCCH occupies only a portion of the PRBs in a respective subframe, such that each ePDCCH is split from an associated PDSCH in terms of frequency, with each ePDCCH being transmitted on a first set of PRBs while a PDSCH is transmitted on a second set of PRBs in the same subframe). 

Larsson et al., for example from an analogous field of endeavor (Larson et al. [0021] control messages can be categorized into messages that need to be sent only to one UE (UE-specific control) and those that need to be sent to all UEs or some subset of UEs (common control) within the cell) suggests the ePDCCH is transmitted in a starting sub-frame of the plurality in the first PRBs (Larson et al. [0022] a PDCCH message may have an aggregation level (AL) of one, two, four, or eight CCEs and can consist of up to eight CCEs, spanning the entire system bandwidth in the first one to four OFDM symbols, depending on the configuration in relation to [0024] where the CCEs are numbered and CCE aggregation levels of size K can only start on CCE numbers evenly divisible by K and the first CCE is numbered 0).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the ePDCCH is transmitted in a starting sub-frame of the plurality in the first PRBs as taught by Larsson et al. with the system of Liu et al. in order to employ enhanced control channels (Larsson et al., [0032]).

Regarding claim 2, Liu et al. – Larsson et al. disclose the ePDCCH and the PDSCH are transmitted in a channel that is included in unlicensed spectrum (Liu et al. [0044] for LTE operating in unlicensed spectrum, paging messages are broadcast on a Physical Downlink Shared Channel (PDSCH), where Paging Occasion (PO) subframes carrying one or more paging messages may be scheduled by the ePDCCH within a Paging Occasion Window (POW)).

Regarding claim 3, Liu et al. – Larsson et al. disclose encoding, for transmission, a control message (Liu et al., [0045] a common ePDCCH carrying Downlink Control Information (DCI) may be signaled to UEs) that indicates an aggregation level to be used for transmission of the ePDCCH in accordance with the WCE (Liu et al., [0047] an aggregation level 64 with 3 CSS+2 UE-specific SS may take up 80 Physical Resource Blocks (PRBs)); 
determine, based on the aggregation level, a plurality of enhanced control channel elements (eCCEs) of the sub-frame to be used for the transmission of the ePDCCH (Larsson et al., [0022] control messages of PDCCH type are demodulated using CRS and transmitted in multiples of units called control channel elements (CCEs) where each CCE contains 36 Res and a PDCCH message may have an aggregation level (AL) of one, two, four, or eight CCEs); and 
encode the ePDCCH for transmission in the plurality of eCCEs (Larsson et al., [0022] each CCE is mapped to nine resource element groups (REGs) consisting of four RE each. The motivation is the same as in claim 1.

et al. – Larsson et al. disclose encoding, for transmission, a control message that indicates PRBs allocated for ePDCCH transmissions (Larsson et al., [0033] an ePDCCH may be divided into multiple groups and mapped to an enhanced control region), 
wherein the first PRBs are included in the PRBs allocated for ePDCCH transmissions (Larsson et al., [0033] the groups making up an ePDCCH message are grouped within a single PRB pair, although the largest ePDCCH messages require two PRB pairs), and 
wherein the second PRBs are not included in the PRBs allocated for ePDCCH transmissions (Larsson et al., [0034] the enhanced control region does not start at OFDM symbol zero in order to accommodate the simultaneous transmission of a PDCCH in the subframe). The motivation is the same as in claim 1.

Regarding claim 5, Liu et al. – Larsson et al. disclose refraining from usage of the first PRBs for the transmission of the PDSCH in the sub-frames of the plurality after the sub-frame used for the transmission of the ePDCCH (Liu et al., [0049] the first 8 PDSCH subframes of the POW are occupied by a downlink data transmission that blocks transmission of paging messages in any paging PDSCH repetitions).

Regarding claim 6, Liu et al. – Larsson et al. disclose encoding, for transmission to the UE, a control message that indicates a number of repetitions of the PDSCH to be used for the WCE (Liu et al., [0049] after the 8 PDSCH subframes are transmitted, the access point clears the shared communication medium via LBT and once cleared, the access point transmits a paging ePDCCH and then transmits a number of paging PDSCH repetitions).

Regarding claim 7, Liu et al. – Larsson et al. disclose puncturing the first PRs from PRBs used for the transmission of the PDSCH in one or more sub-frames of the plurality (Larsson et al., [0024] Since NCCE can vary from subframe to subframe, the receiving terminal must blindly determine the position of the CCEs for a particular PDCCH as well as the number of CCEs used for the PDCCH), the one or more sub-frames after the sub-frame used for the transmission of the ePDCCH (Liu et al., [0061] each ePDCCH (the first and second paging ePDCCH) may be transmitted on a first set of PRBs while a PDSCH is transmitted on a second set of PRBs in the same subframe).  The motivation is the same as in claim 1.

Regarding claim 8, Liu et al. – Larsson et al. disclose encoding, for transmission in a first orthogonal frequency division multiplexing (OFDM) symbol of the sub-frame used for the transmission of the ePDCCH (Larsson et al., [0022] a PDCCH message can consist of up to eight CCEs, spanning the entire system bandwidth in the first one to four OFDM symbols, depending on the configuration), physical downlink control channel (PDCCH) that indicates information for a second PDSCH to be transmitted to a legacy UE (Larsson et al., [0091] a paging message is transmitted by the eNB on a cell by transmitting a DCI message on either PDCCH or ePDCCH, or both, with the message's CRC scrambled using a P-RNTI that indicates a scheduling assignment for a PDSCH).  The motivation is the same as in claim 1.

Regarding claim 10, Liu et al. – Larsson et al. disclose encoding, for transmission in a first orthogonal frequency division multiplexing (OFDM) symbol of the sub-frame used for the transmission of the ePDCCH, a physical downlink control channel (PDCCH) that indicates that the UE is to be paged (Liu et al., [0049] the POW may be extended to be greater than 10 ms (POW=10*M ms, where M is an integer that is greater than or equal to 2) to permit more flexibility in sending the paging ePDCCH and the associated paging PDSCH repetitions), 
wherein the PDCCH is scrambled by the P-RNTI (Larsson et al., [0091] the DCI message scrambled with a P-RNTI is transmitted within the common search space on either PDCCH or ePDCCH, or both).  The motivation is the same as in claim 1.

Regarding claim 11, Liu et al. – Larsson et al. disclose for one or more of the sub-frames of the plurality of sub-frames, encode a discovery reference signal (DRS) for transmission (Liu et al., [0043] one or more subframes may be designated to include what is referred to herein as Discovery Reference Signaling (DRS)); 
in the sub-frames of the plurality for which a DRS is encoded for transmission, encode one or more PDSCHs for transmission in accordance with a starting orthogonal frequency division multiplexing (OFDM) symbol that is equal to two (Liu et al., [0043] the DRS may be scheduled for transmission periodically, every 10 ms, in a designated subframe(s) of each radio frame such as subframe SF0 or in a range of a DRS Measurement Timing Configuration (DMTC) window defined around a designated subframe spanning the first six subframes SF0 to SF5 of the radio frame), and 
in the sub-frames of the plurality for which a DRS is not encoded for transmission, encode one or more PDSCHs for transmission in accordance with a starting OFDM symbol that is equal to zero (Liu et al., See FIG. 4B with PDCCH at position zero; [0052] the access point repetitively transmits the set of paging messages over a plurality of PDSCH subframes in accordance with the paging ePDCCH).

Regarding claim 12, Liu et al. – Larsson et al. disclose the apparatus further includes the transceiver circuitry (Liu et al., FIG. 7, transceiver 732).

Regarding claim 13, Liu et al. – Larsson et al. disclose the at least ore processor includes a baseband processor (Liu et al., FIG. 7, communication controller 740) to encode the ePDCCH and the PDSCH (Liu et al., [0070] module for repetitively transmitting may be configured to repetitively transmit the set of paging messages over a plurality of PDSCH subframes in accordance with the paging ePDCCH). 

et al. discloses a non-transitory computer-readable storage medium (Liu et al., FIG. 7, memory 744) storing program instructions (Liu et al., [0044] memory 744 may be configured to store data, instructions, or a combination thereof, either as on-board cache memory, as separate components, a combination, etc.) executable by one or more processors (Liu et al., FIG. 7, processor 742) to cause a base station (BS) (Liu et al., FIG. 7, access point/base station 110 in accordance with FIG. 8) to: 
encode a physical downlink control channel (PDCCH) (Liu et al., [0044] Paging Occasion (PO) subframes carrying one or more paging messages may be scheduled by the ePDCCH within a Paging Occasion Window (POW)) for transmission to a first User Equipment (UE) (Liu et al., FIG. 2, access terminal 120) in a control channel element (CCE) (Liu et al., FIGS. 6A-6B) in a sub-frame in an orthogonal frequency division multiplexing (OFDM) symbol allocated for PDCCH transmissions (Liu et al., [0060] the access point obtains a first set of paging messages for transmission to a first paging group that includes a first set of UEs in relation to [0061] the access point may further transmit, in a first POW, a first paging ePDCCH that schedules the first set of paging messages to the first set of UEs), 
wherein the PDCCH indicates a transmission of a first physical downlink shared channel (PDSCH) (Liu et al., [0046] the paging message for each paged UE in the paging group is carried on the same payload of the PDSCH (which may repeat over Nrep repetitions in the POW) in accordance with [0053] a PDSCH may be transmitted on a second set of PRBs in the same subframe); 
Liu et al., [0048] the paging ePDCCH is included within an extended portion of the extended POW (extended from a legacy POW used by one or more legacy UEs), while one or more paging PDSCH repetitions are permitted to occur outside of the extended POW); 
encode an enhanced PDCCH (ePDCCH) for transmission to a second UE in second PRBs in one or more OF DM symbols of the sub-frame subsequent to the OF DM symbol allocated for PDCCH transmissions(Liu et al., [0060] the access point obtains a second set of paging messages for transmission to a second paging group that includes a second set of UEs), wherein the ePDCCH indicates a transmission of a second PDSCH, as part of a wideband coverage enhancement (WCE) (Liu et al., [0061] the access point may transmit, in a second POW, a second paging ePDCCH that schedules the second set of paging messages to the second set of UEs), 
repeat transmission of the second PDSCH in a plurality of sub-frames (Liu et al., [0052] the access point repetitively transmits the set of paging messages over a plurality of PDSCH subframes in accordance with the paging ePDCCH in accordance with [0060] the access point establishes non-overlapping Paging Occasion Windows (POWs) for the first and second paging groups to avoid a paging ePDCCH collision), 
encode the ePDCCH to include information related to paging of the UE (Liu et al., [0061] each ePDCCH (first and second paging ePDCCH) may be transmitted on a first set of PRBs while a PDSCH is transmitted on a second set of PRBs in the same subframe), 
wherein the ePDCCH is scrambled by a paging radio network temporary identifier (P-RNTI) (Liu et al., [0045] the paging ePDCCH may be scrambled using the P-RNTI to function as a paging signal for paging messaging) and encoding the second PDSCH for transmission to the second UE in third PRBs (Liu et al., FIG. 6B, paging group #1) in one or more OFDM symbols of the sub-frame subsequent to the OF DM symbol allocated for PDCCH transmissions (Liu et al., [0060] the access point establishes non-overlapping Paging Occasion Windows (POWs) for the first and second paging groups to avoid a paging ePDCCH collision).
Liu et al. does not expressly disclose the PDCCH, the ePDCCH, the first PDSCH, and the second PDSCH are transmitted in a starting sub-frame of the plurality of sub-frames.
Larsson et al., for example from an analogous field of endeavor (Larson et al. [0021] control messages can be categorized into messages that need to be sent only to one UE (UE-specific control) and those that need to be sent to all UEs or some subset of UEs (common control) within the cell) suggests the PDCCH, the ePDCCH, the first PDSCH, and the second PDSCH are transmitted in a starting sub-frame of the plurality of sub-frames (Larson et al. [0022] a PDCCH message may have an aggregation level (AL) of one, two, four, or eight CCEs and can consist of up to eight CCEs, spanning the entire system bandwidth in the first one to four OFDM symbols, depending on the configuration in relation to [0024] where the CCEs are numbered and CCE aggregation levels of size K can only start on CCE numbers evenly divisible by K and the first CCE is numbered 0).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the PDCCH, the ePDCCH, the first PDSCH, and the second PDSCH are transmitted in a starting sub-frame of the plurality of sub-frames as taught by Larsson et al. with the system of Liu et al. in order to employ enhanced control channels (Larsson et al., [0032]).

Regarding claim 16, Liu et al. – Larsson et al. disclose the program instructions are further executable to cause the BS to: scramble the PDCCH by the P-RNTI (Larsson et al., [0091] a paging message is transmitted by the eNB on a cell by transmitting a DCI message on either PDCCH or ePDCCH, or both, with the message's CRC scrambled using a P-RNTI that indicates a scheduling assignment for a PDSCH).  The motivation is the same as in claim 14.

Regarding claim 17, Liu et al. – Larsson et al. disclose decoding, from a mobility management entity (MME) (Larsson et al., [0041] the control node may be a mobility management entity (MME) in an LTE network and the initiating of the paging message transmission may be carried out via an S1 protocol defined by specifications for LTE, where the first control channel type may be a Physical Downlink Control Channel (PDCCH), while the second control channel type is an enhanced Physical Downlink Control Channel (ePDCCH)), a message that indicates Liu et al., [0047] the paging ePDCCH may be multiplexed with the PDSCH in time only (not frequency), where an aggregation level 64 with 3 CSS+2 UE-specific SS may take up 80 Physical Resource Blocks (PRBs). .  The motivation is the same as in claim 14.

Regarding claim 18, Liu et al. – Larsson et al. disclose encoding, for transmission, a control message that indicates a transmission made for the second UE, wherein the transmission mode is Long Term Evolution (LTE) legacy or WCE (Liu et al. [0044] for LTE operating in unlicensed spectrum, paging messages are broadcast on a Physical Downlink Shared Channel (PDSCH), where Paging Occasion (PO) subframes carrying one or more paging messages may be scheduled by the ePDCCH within a Paging Occasion Window (POW)).

Regarding claim 19, Liu et al. discloses an apparatus comprising: at least one processor (Liu et al., FIG. 18, processing circuit 1840) configured to cause a user equipment (UE) (Liu et al., FIG. 8, LC/CE UE 100, in relation to FIG. 18, UE 1800) to: 
decode, from a base station (Liu et al., FIG. 8, eNB 100), control signaling that indicates a number of repetitions for wideband coverage enhancement (WCE) (Liu et al., [0048] the paging ePDCCH is included within an extended portion of the extended POW extended from a legacy POW used by one or more legacy UEs, while one or more paging PDSCH repetitions are permitted to occur outside of the extended POW); 
Liu et al., [0038] a page monitoring manager may be configured to facilitate receiving and decoding of paging messages at the access terminal); 
if the PDCCH is successfully decoded, decode a first physical downlink shared channel (PDSCH) in first physical resource blocks (PRBs) indicated by the PDCCH (Liu et al., [0046] the paging ePDCCH indicates the maximum repetition level Nrep and TBS in DCI that is able to cover all the paged UEs of a particular paging group irrespective of each UE's respective coverage level); 
if the PDCCH is not successfully decoded, attempt to decode an enhanced PDCCH (ePDCCH) from the base station (Liu et al., [0046] each UE monitors the paging ePDCCH at a coding rate (transport block size (TBS)) that is established to support the UE in the paging group, where the paging ePDCCH can schedule the paging message carrying repetition of PDSCHs in the current TxOP), wherein the ePDCCH includes information related to paging of the UE (Liu et al., [0045] a common ePDCCH carrying Downlink Control Information (DCI) may be signaled to UEs and a paging ePDCCH may be used to indicate the time repetition (locations) of the PDSCH where particular PO subframes including paging messages are carried within the POW) and the ePDCCH has been scrambled by a paging radio network temporary identifier (P-RNTI) (Liu et al., [0045] the paging ePDCCH may be scrambled using the P-RNTI to function as a paging signal for paging messaging);


Larsson et al., for example from an analogous field of endeavor (Larson et al. [0091] a UE can receive system information transmitted in BCH and use that system information to locate and demodulate/decode the PDCCH, which carries control information specific to the UE in relation to [0010] after successful decoding of a PDCCH, the UE performs reception of the Physical Downlink Shared Channel (PDSCH) or transmission of the Physical Uplink Shared Channel (PUSCH) according to pre-determined timing specified in the LTE specs) suggests if the ePDCCH is successfully decoded, decode a second PDSCH in second PRBs indicated by the ePDCCH and in accordance with the number of repetitions for WCE (Larson et al. [0024] the control channel elements (CCEs) are numbered and CCE aggregation levels of size K can only start on CCE numbers evenly divisible by K in relation to [0046] where a user terminal responds to [an ePDCCH] broadcast message by monitoring a search space in a control channel of the second control channel type for a paging message).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine if the ePDCCH is successfully decoded, decode a second PDSCH in second PRBs indicated by the ePDCCH and in accordance with the number of repetitions for WCE as taught by Larsson et al. with the system of Liu et al. in order to decode a corresponding paging message (Larsson et al., [0082]).

Regarding claim 20, Liu et al. – Larsson et al. disclose decoding, from the base station, a control message that indicates an aggregation level for the ePDCCH in accordance with the WCE (Larson et al. [0022] a PDCCH message may have an aggregation level (AL) of one, two, four, or eight CCEs and can consist of up to eight CCEs, spanning the entire system bandwidth in the first one to four OFDM symbols, depending on the configuration in relation to [0024] where the CCEs are numbered and CCE aggregation levels of size K can only start on CCE numbers evenly divisible by K and the first CCE is numbered 0), 
determine, based on the aggregation level, a plurality of enhanced control channel elements (eCCEs) of the sub-frame to be used to decode the ePDCCH (Larson et al. [0082] a UE configured to monitor the CSS in either PDCCH or ePDCCH will receive the MIB or SIB to determine whether it should monitor broadcast information on PDCCH or ePDCCH when monitoring the control channels of that cell).  The motivation is the same as in claim 19.

Regarding claim 21, Liu et al. – Larsson et al. disclose attempt to decode the PDCCH or the ePDCCH in a channel that is included in unlicensed spectrum (Liu et al. [0038] a page monitoring manager may be configured to facilitate receiving and decoding of paging messages at the access terminal in relation to [0044] for LTE operating in unlicensed spectrum, paging messages are broadcast on a Physical Downlink Shared Channel (PDSCH), where Paging Occasion (PO) subframes carrying one or more paging messages may be scheduled by the ePDCCH within a Paging Occasion Window (POW)).

Regarding claim 22, Liu et al. – Larsson et al. disclose decoding, in a first orthogonal frequency division multiplexing (OFDM) symbol of the sub- frame used for the reception of the ePDCCH, a PDCCH that indicates that the UE is to be paged (Liu et al., See FIG. 4B with PDCCH at position zero; [0052] the access point repetitively transmits the set of paging messages over a plurality of PDSCH subframes in accordance with the paging ePDCCH).

Regarding claim 23, Liu et al. – Larsson et al. disclose the PDCCH is scrambled by the P- RNTI (Larsson et al., [0091] a paging message is transmitted by the eNB on a cell by transmitting a DCI message on either PDCCH or ePDCCH, or both, with the message's CRC scrambled using a P-RNTI that indicates a scheduling assignment for a PDSCH).  The motivation is the same as in claim 19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/L.P./Examiner, Art Unit 2416             

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416